Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 18 stand cancelled. Claims 1-20 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 18 allowable is “a) if the movement of the aircraft is at least in a substantially straight line along the taxiway, detecting one or more taxiway lines within the subsequent digital image comprising: generating a plurality of windows in succession in the subsequent digital image, to detect at least one taxiway line of the one or more taxiway lines for the aircraft to follow, each window of at least a predetermined number of pixels, and, the succession of each of the windows including positioning a successive window after a previous window to advance each successive window in a direction corresponding to at least one of the taxiway lines detected in the 2 of 14 previous window, the at least one of the taxiway lines being detected based on analyzing the pixels in the previous window; or, b) if the movement of the aircraft is not at least in a substantially straight line, including turning movements of the aircraft, along the taxiway, detecting one or more taxiway lines within the subsequent digital image comprising: applying at least one clustering process to the pixels of the subsequent at least one digital image to detect the one or more taxiway lines; and, tracking the one or more detected taxiway lines, as coordinated with the movement of the aircraft, by analyzing multiple successive frames of obtained digital images in the successive order of the frames until the one or more taxiway lines are no longer detected in a predetermined number of consecutive frames.”
Likewise claims 2-17 and 19-20 are allowed because they are dependents of claims 1 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661